May I, on behalf of the
Government and the people of Jamaica, convey warmest
congratulations to Mr. Amara Essy on his election as
President of the General Assembly at its forty-ninth session.
I wish to assure him of the full support and cooperation of
the Jamaican delegation in the deliberations on the many
important issues before the Assembly.
Let me also take this opportunity to congratulate
Ambassador Insanally of Guyana on the skilful and
innovative manner in which he presided over the forty-
eighth session. We in the Caribbean are justifiably proud
of his contributions to the Assembly’s deliberations.
Last year I emphasized that the international
community was at a crossroads where we were faced not
only with matters of economic progress but also with an
environment full of conflicts and strife. My outlook was,
and still is, one of optimism, an optimism rooted in the
recognition that the old political and military order has
passed and that history has, for the second time in less
than two generations, provided us with the opportunity to
embark on a process of international consensus-building.
This is an exciting and daunting task, particularly for a
small island State like Jamaica, whose faith and
commitment to multilateralism and the United Nations
remain unwavering.
Our most pressing collective challenge is to make
this Organization a more effective instrument for peace
and development. The United Nations is being called
upon to respond to a host of new challenges, including
emergency humanitarian assistance, peace-keeping,
peacemaking, development and post-conflict rebuilding.
The past year has seen human misery and dislocation of
fearful proportions in Haiti, on the high seas of the
Caribbean, in Rwanda, in the refugee camps of Zaire and
Tanzania, in Bosnia and in Afghanistan. Their underlying
causes are political, social and economic. The United
Nations can and should bring to these and other situations
a broadly encompassing view of the indivisibility of
political, economic and social processes.
The Organization and its resources and the will and
vision of its Members must be mobilized to address the
imperatives of social and economic development. We
must seek to promote a new era of international
cooperation for global human security.
The global nature of this challenge is inescapable.
It has become evident that no State by itself can control
the spread of environmental degradation and pollution,
transnational migrations and diseases such the AIDS
epidemic. Economic globalization and the accompanying
liberalization of trade and financial flows, now link
developed and developing economies, North and South,
East and West. Global solutions and coordinated
strategies must consequently form the basis of our
actions.
10
General Assembly 22nd meeting

Globalization brings new opportunities, but it also
brings new dangers. Despite the general trend towards
improved economic management, economic disparities are
widening. Developing countries are being marginalized
from the growth trends in the international economy. This
is a matter of concern to Jamaica as we, like a large
number of other developing countries, have placed high
developmental priority on export-led growth and on
attracting investment flows. Structural adjustment
programmes have also been undertaken at great social cost.
The contributions of the United Nations and its specialized
agencies in areas such as institution-building, poverty
alleviation, productivity enhancement, small enterprise
development and financing, and the strengthening of human
resources, continue to be vital elements in enhancing the
productive potential of developing countries. This will, in
turn, enable our countries to benefit more fully from and to
participate more effectively in a liberal and increasingly
organic global economy.
The United Nations must now work vigorously
towards the implementation of an agenda for development.
A meaningful agenda for development must set priorities in
programmes and resources that respond to the challenges
posed by the international environment for developing
countries. These priorities must address all issues to which
adequate multilateral solutions have yet to be found. These
include the burden of debt; inadequate flows of official
development assistance; the debilitating brain drain; the
reverse transfer of resources to multilateral financial
institutions; the social costs of structural adjustment and the
non-transparent trade barriers and protectionist measures
that remain in place in industrialized countries against the
products of developing countries even as the general trend
towards liberalization and trade in goods and services is
accelerating. The agenda must strengthen the role of the
United Nations in the area of international economic policy-
making and coordination. It must seek to enhance the
relationship of the United Nations with the Bretton Woods
institutions.
This year marks the fiftieth anniversary of the
founding of the International Monetary Fund and the
International Bank for Reconstruction and Development, the
two Bretton Woods institutions established under the
umbrella of the United Nations. I wish to emphasize that
we should continue to examine the roles and policies of
these institutions. We must make the changes that five
decades of experience indicate are necessary so as to
improve the prospects for growth and development of
developing countries — change which can be carried out
without undermining the health and vitality of the
international economy or the fiscal integrity of these
institutions. Major developed countries should re-examine
their opposition to the sound proposals for change that
have been put forward repeatedly by developing
countries — proposals that range from increasing
international liquidity to longer adjustment periods. Over
the years, the International Monetary Fund has moved
from the supervision of a fixed exchange rate system to
assisting developing countries through financial crises,
while the World Bank has made the transition from post-
war reconstruction to funding development in the third
world. Now is an opportune time to reassess their
respective roles, given new global dynamics and changing
patterns of trade and investment. The Fund and the Bank
need to quickly adapt to the current global economic
system if they are to remain relevant to contemporary
realities.
Two important conferences were held this year
which offered opportunities for international attention and
action. In Barbados, the Global Conference on the
Sustainable Development of Small Island Developing
States adopted a programme of action which now requires
the support and assistance of the United Nations system
and the donor community for its speedy and effective
implementation. The recently concluded International
Conference on Population and Development in Cairo
produced a landmark document highlighting the
inextricable linkage between population, sustained
economic growth and sustained development. Next year
in Copenhagen, the World Summit for Social
Development will endeavour to adopt a global approach
to the eradication of poverty, the generation of productive
employment and the enhancement of social integration.
We will also meet in Beijing at the Fourth World
Conference on Women to continue to put in place
measures which will create an enabling environment for
women. Jamaica will actively participate in these
important processes.
I have chosen to focus at the outset on what Jamaica
sees as the development imperative and priorities of the
United Nations because we are convinced that the path to
development and the path to peace are one and the same.
Jamaica fully supports an open, non-discriminatory
trading system governed by transparent rules and with an
effective mechanism for settling disputes. We therefore
await the implementation of the conclusions of the
Uruguay Round and the establishment of the World Trade
Organization. We will work actively within the new
organization to ensure the promotion of development
through trade, placing special importance on those
11
General Assembly 22nd meeting

provisions in the conclusions of the Uruguay Round which
seek to ensure a regime of fairness and equity in the overall
context of a programme of free trade.
The international community and its institutions are
dynamic. The choice is whether we actively shape the
change that inevitably comes with the passing of time and
with new circumstances, or whether we merely react to
events. The World Trade Organization is an example of
purposeful design by the international community. Yet
another — a truly historic one — is the United Nations
Convention on the Law of the Sea. As is widely known,
the Convention, which establishes a regulatory mechanism
for the oceans, the seas and their resources, will enter into
force on 16 November of this year. The inaugural meeting
of the International Seabed Authority will be held in
Kingston on that date. This will be both an end and a
beginning. The event will mark the end of a process that
began nearly twenty years ago and the opening of a new
and historic chapter in international juridical and economic
relations.
The inaugural meeting will see the establishment of
the International Seabed Authority. We are extremely
proud that Jamaica will host this important organization,
which has responsibility for regulating and exploiting the
world’s vastest resource base. It must be emphasized,
however, that the success of the Authority will require the
cooperation of all parties concerned, in order to ensure that
the goal of universality is achieved. It is important that the
Authority receive the necessary resources to enable it to
operate effectively, in a way consistent with principles and
practices applied to institutions within the United Nations
system.
I wish again to pay tribute to those who have
contributed to the United Nations Convention on the Law
of the Sea, to its ratification and to the establishment of the
International Seabed Authority.
We invite all States to join in the momentous first
meeting of the Authority in Kingston from 16 to 18
November. We look forward to welcoming the Secretary-
General of this Organization, His Excellency Mr. Boutros
Boutros-Ghali, who has graciously accepted the invitation
of the Government of Jamaica to be at the inaugural
meeting.
Since I spoke to this body last year, the Republic of
South Africa has resumed its seat in the General Assembly.
The installation of a majority government in that country,
under the leadership of President Nelson Mandela, is a
historic development of which the entire international
community is justifiably proud. The dismantling of
apartheid was a consequence of the long and valiant
struggle waged by the South African people. It was also
a victory for multilateralism and an important reminder of
the critical role that multilateral organizations such as the
United Nations can play in resolving difficult international
issues. The Government and the people of Jamaica
welcome a non-racial, democratic South Africa into the
international community of nations.
In our own region, the situation in Haiti has been of
great concern to Jamaica and our Caribbean Community
(CARICOM) partners. The wanton abuse of human
rights that led to the death of Haitians within Haiti and of
many of those who fled in unsafe vessels simply had to
stop.
We welcome the most recent developments in Haiti
and the reaffirmation by the international community of
its commitment to the Governors Island Accord. There
can be no deviation from the critical elements to which
we subscribed. The recent Security Council resolution
sends a strong signal to the military authorities that the
international community will accept no less than the
prompt return of the legitimately elected President, the
restoration of the constitutional authority of the
Government of Haiti, the reform of the army and the
police force, and the building of lasting democratic
institutions. Jamaica, along with several of our
CARICOM partners, is playing its part in this process by
participating in the multinational force and in the United
Nations Mission in Haiti.
Developments in Haiti have underscored the wisdom
of the philosophy of the countries of the Caribbean that
maintaining peace and stability, within the context of
democratic institutions and practices, must be the
fundamental basis for the development of our region.
Within the wider Latin American and Caribbean region,
we are actively strengthening and widening cooperation
among our countries. The establishment of the
Association of Caribbean States (ACS) in July of this
year was a historic development that provides for even
stronger collaboration and cooperation.
We hope that in the interest of the entire region, a
process of sustained dialogue and accommodation
between Cuba and the United States can be initiated, and
that this will lead to conditions that permit the eventual
full reintegration of Cuba into the region and into the
hemispheric community. Jamaica welcomes the call
12
General Assembly 22nd meeting

made by the Rio Group at its recent Eighth Summit
meeting for the lifting of the trade embargo against Cuba.
The trade and economic prospects of countries in the
region can be strengthened only by the priority now being
accorded to regional and hemispheric relations and by the
growing role, actual wand envisioned, for regional and
subregional organizations, such as CARICOM and the
newly established ACS, as well as by arrangements such as
the North American Free Trade Agreement (NAFTA). In
the case of NAFTA, which we support strongly, Jamaica
and other participants in the Caribbean Basin Initiative
(CBI) programme continue to press for the adoption, by the
United States Congress of the Interim Trade programme,
which would significantly offset adverse consequences on
existing conditions of access under the CBI.
I feel compelled to return in these final comments to
the mission of this Organization — peace and development.
There can be little cause for comfort when, since 1945, 20
million people have died in wars and other conflicts. It is
disturbing and instructive to learn that some 80 million
persons now live in foreign lands, and that a million
persons immigrate permanently each year, while another
million seek political asylum as they flee both poverty and
internal strife. The increasing flows of refugees and
displaced persons worldwide threaten peace and stability
and exacerbate tensions and conflicts between countries and
in entire regions. We must strengthen international
cooperation in this area and streamline national and
international procedures for dealing with this grave
problem.
To be true to its mission, the United Nations must be
an Organization that reduces both want and war. This is
why I underscored earlier my delegation’s strong belief that
this Organization must become increasingly active in the
promotion of long-term development, which is the
necessary underpinning of a genuine and lasting peace.
The United Nations must not shrink from this aspect of its
mission.
The military and ideological realignment of recent
years has created new opportunities for peace. But these
unprecedented developments must be supported by
institutional reforms and by new approaches on our part.
These institutional reforms must inevitably include the
reform of the Security Council, the principal organ charged
with the maintenance of international peace and security.
In this regard, Jamaica fully supports the call for its
enlargement. We believe that the Security Council must be
truly representative in order to be fully effective.
Expenditure on armaments continues to consume
resources and to divert spending away from human
development needs in both developed and developing
countries. Military downsizing, particularly by
developing countries, has yet to gather the momentum
that was expected at the end of the cold war. The United
Nations has a legitimate role to play in providing
technical and other assistance to help developing and
other countries shift human and material resources from
military to civilian use. We note that the permanent
members of the Security Council are also the world’s
leading exporters of conventional weapons. This is an
issue that should be addressed both in terms of reducing
arms exports, as well as in terms of converting the
resources to the requirements of peace and development.
It would be remiss of me if I concluded my
contribution to this debate without referring to the fiftieth
anniversary of the United Nations, to be celebrated next
year. As we all prepare for this historic occasion, we
must reflect on the fact that this achievement is in itself
a vindication of the principles on which the Organization
was founded. If we are to survive beyond that milestone
we must remain steadfast to these principles.
